Citation Nr: 0520812	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  97-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits for post-operative 
residuals of a left carpal tunnel release associated with VA 
surgery conducted in November 1991, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for accrued benefit 
purposes.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son, her daughter, and her granddaughter

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1943 
to December 1945.  He died in February 1995.  The appellant 
is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  Specifically, in that determination, the 
RO denied the issue of entitlement to compensation benefits 
for post-operative residuals of a left carpal tunnel release 
associated with VA surgery conducted in November 1991, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for accrued 
benefit purposes.  

Following receipt of notification of the April 1997 decision, 
the appellant perfected a timely appeal with respect to the 
denial of her § 1151 claim for accrued benefit purposes.  
Thereafter, on three separate occasions (specifically, in 
February 2000, August 2002, and April 2004), the Board 
remanded the appellant's claim to the RO for further 
evidentiary development and for due process requirements.  
Most recently, after completion of the requested development 
and a continued denial of the appellant's claim in January 
2005, the RO returned the case to the Board in April 2005 for 
final appellate review.  


FINDINGS OF FACT

1.  A claim for compensation benefits for post-operative 
residuals of a left carpal tunnel release associated with VA 
surgery conducted in November 1991, pursuant to the 
provisions of 38 U.S.C.A. § 1151, was pending at the time of 
the veteran's death in February 1995.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

3.  On November 27, 1991, the veteran underwent a left carpal 
tunnel release which confirmed the presence of carpal tunnel 
syndrome.  He was found to have tolerated the procedure well, 
and his post-operative status was described as stable.  

4.  The left ulnar nerve irritation as well as the 
subluxation (or degeneration) of the veteran's left hand and 
left wrist have been found not to be the result of his left 
carpal tunnel syndrome release.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits for 
post-operative residuals of a left carpal tunnel release 
associated with VA surgery conducted in November 1991, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for accrued 
benefit purposes have not been met.  38 U.S.C.A. §§ 5107, 
5121 (West 2002); 38 C.F.R. § 3.1000(a) (2004) and 
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in April 2004 in the present case, the RO 
informed the appellant of the evidence necessary to support 
her § 1151 claim for accrued benefit purposes.  In addition, 
the RO notified the appellant that it would make reasonable 
efforts to help her obtain necessary evidence with regard to 
this issue but that she must provide enough information so 
that VA could request the relevant records.  Further, the RO 
asked the appellant to inform the agency of "any other 
evidence or information that . . . [she thought would] 
support . . . [her] claim."  In addition, the RO asked the 
appellant to submit "any evidence in . . . [her] possession 
that pertains to . . . [her] claim."  Thus, she may be 
considered advised to submit all pertinent evidence in her 
possession.  

Additionally, the April 1997 rating decision, the statement 
of the case (SOC) issued in August 1997, and the supplemental 
statements of the case (SSOCs) furnished in February 1998, 
December 2000, and January 2005 notified the appellant of the 
relevant criteria and evidence necessary to substantiate her 
§ 1151 claim for accrued benefit purposes.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  The January 2005 supplemental 
statement of the case provided the appellant with VCAA 
implementing regulations.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

In addition, throughout the current appeal, VA has made 
attempts to obtain records of relevant treatment identified 
by the appellant.  All relevant evidence adequately 
identified by the appellant has been obtained and associated 
with the claims folder.  Further, clear and concise medical 
opinions, based upon a VA physician's thorough review of the 
veteran's claims folder, have been obtained during the 
current appeal and associated with the claims folder.  
Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the appellant's § 1151 claim for accrued benefit purposes.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A.  Accrued Benefit Claim

Accrued benefits are defined as periodic monetary benefits 
(other than insurance and serviceman's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2004).  Parenthetically, the Board notes that the law was 
recently amended to remove the two year limitation on accrued 
benefits.  See, The Veterans Benefit Act of 2003, § 104, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
However, that amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003.  As the 
veteran in the present case died in February 1995, the recent 
amendments are not applicable in the current appellant's 
claim.  

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d, 
1296, 1299 (Fed. Cir. 1998).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at the time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Id. at 1300.  See also, 
38 C.F.R. § 3.160(c) (which stipulates that a "pending 
claim" is a formal or informal application which has not 
been finally adjudicated) and 38 C.F.R. § 3.160(d) (which 
stipulates that a "finally adjudicated claim" is a formal 
or informal application which has been allowed or disallowed 
by the agency of original jurisdiction with the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance or by denial on appellate 
review, whichever is earlier).  Furthermore, pertinent 
regulations also provide that applications for accrued 
benefits must be received within one year of the veteran's 
death.  38 C.F.R. § 3.1000(c) (2004).  

In August 1992 in the present case, the veteran filed a claim 
for compensation benefits for post-operative residuals of a 
left carpal tunnel release associated with VA surgery 
conducted in November 1991, pursuant to the provisions of 
38 U.S.C.A. § 1151.  Prior to the RO's adjudication of this 
issue, and specifically in February 1995, the veteran died.  
Approximately one month later in March 1995, the RO received 
from the appellant her claim for such benefits based upon 
accrued benefit purposes.  

Clearly, in the present case, the veteran filed an § 1151 
claim prior to his death.  Such a claim was pending at the 
time of his demise.  Also, the appellant filed her claim for 
accrued benefits within one year of the veteran's death.  As 
the appellant has filed a valid claim for accrued benefits, 
the Board will proceed to adjudicate the issue.  

B.  § 1151 Claim

Initially, the relevant law stipulated that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

Thereafter, in 1991, the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), 
a portion of the regulation used in the adjudication of 
claims pursuant to 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 
5 F. 3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).  In a subsequent 
affirmation of the Court's decision, the United States 
Supreme Court (Supreme Court) held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability.  Id.  Identification of "fault" on the part of 
VA was not required.  Id.  

In March 1995, VA published amended regulations conforming to 
the Supreme Court's decision.  According to the revised 
regulatory provisions of 38 C.F.R. § 3.358, where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  38 C.F.R. 
§ 3.358 (1995).  

Thereafter, the provisions of 38 U.S.C.A. § 1151 were amended 
once again.  According to the revised legislative provisions, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. § 1151 (amended 1996).  This amendment includes 
the requirement of fault.  

Significantly, this last amendment to the provisions of 
38 U.S.C.A. § 1151 was made applicable only to claims filed 
on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997 are adjudicated under the law as it 
previously existed.  See, VAOPGCPREC 40-97 (Dec. 31, 1997).  
See also, Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  

In the present case, the appellant filed her claim for 
disability compensation for post-operative residuals of a 
left carpal tunnel release associated with VA surgery 
conducted in November 1991, pursuant to the provisions of 
38 U.S.C.A. § 1151 (for accrued benefit purposes) in March 
1995.  Consequently, the appellant's 1151 claim for accrued 
benefit purposes will be adjudicated based upon the pertinent 
law existent prior to October 1, 1997.  See, 38 C.F.R. 
§ 3.358 (1995) (which stipulates that, where it is determined 
that there is additional disability resulting from an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability and that 
identification of "fault" on the part of VA is not 
required).  

Accordingly, the language of the governing statute makes 
clear that compensation under § 1151 requires "additional 
disability."  The term "disability," as used in chapter 11 
of Title 38 of the United States Code, refers to impairment 
in earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  See, 
38 C.F.R. § 4.1 (discussing the concept of "disability" in 
terms of "impairment in earning capacity resulting from . . 
. diseases and injuries and their residual conditions in 
civil occupations.").  See also, Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) and Hunt v. Derwinski, 1 Vet. App. 292, 
296-297 (1991) (to the same effect).  

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury with each body 
part involved being considered separately.  38 C.F.R. 
§ 3.358(b)(1) (1995).  As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at the time of the beginning of the physical 
examination as a result of which the disease or injury was 
sustained.  38 C.F.R. § 3.358(b)(1)(i) (1995).  As applied to 
medical or surgical treatment, the physical condition prior 
to the disease or injury will be the condition which the 
specific medical or surgical treatment was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1995).  Compensation 
will be not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2) (1995).  

To establish causation, evidence must show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1995).  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2) (1995).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3) (1995).  

When the proximate cause of the injury suffered was the 
claimant's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
claimants.  38 C.F.R. § 3.358(c)(4) (1995).  

Throughout the current appeal in the present case, the 
appellant has reiterated her belief that the left carpal 
tunnel release that the veteran underwent at a VA medical 
facility in November 1991 caused him to develop additional 
disability in his left upper extremity.  See, e.g., September 
2003 hearing transcript (T.) at 3-8.  In addition, at 
multiple outpatient treatment sessions conducted prior to the 
veteran's death, the veteran asserted that his left hand pain 
was worse after the November 1991 surgery than prior to the 
operation.  Importantly, however, the appellant's and the 
veteran's conclusions regarding the etiology of the veteran's 
left upper extremity problems cannot be held to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Further, the appellant's descriptions of the veteran's left 
upper extremity pathology (as well as the veteran's pertinent 
complaints during his life) must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
laws and regulations.  

Service medical records are negative for complaints of, 
treatment for, or findings of a disability of the veteran's 
left upper extremity.  In December 1945, the veteran was 
discharged from active military duty.  Subsequently, in 
September 1983, he sustained a fracture to the body of his 
left scapula.  Importantly, however, a neurological 
examination conducted on his left upper extremity at that 
time was normal.  

The first post-service evidence of pathology of the veteran's 
left wrist and hand is dated in December 1988, when the 
veteran sought treatment for complaints of numbness in his 
hands as well as an inability to grip and to pick up objects.  
On November 27, 1991, the veteran underwent a left carpal 
tunnel release which confirmed the presence of carpal tunnel 
syndrome.  A pre-operative note indicates that the veteran 
"understands [the] surg[ery] today."  Surgical records 
indicate that the veteran tolerated the procedure well.  His 
post-operative status was described as stable.  

Initial follow-up treatment sessions dated in December 1991 
reflect the veteran's complaints of pain and swelling in his 
left hand.  Physical examinations conducted on the veteran's 
left wrist during that month demonstrated a slight separation 
of the proximal wound as well as a slight stitch abscess.  

Additional outpatient treatment records dated from April to 
December 1992 include the veteran's continued complaints of 
left hand pain, swelling, and numbness.  Probable ulnar nerve 
irritation of the left arm was assessed.  X-rays taken of the 
veteran's left hand and wrist joints in December 1992 showed 
minimal osteophyte formation involving the distal 
interphalangeal joints as well as the wrist joint.  The 
examining radiologist explained that these findings were 
probably representative of a degenerative process.  

Subsequent outpatient treatment records dated from February 
1993 to August 1994 reflect the veteran's continued 
complaints of pain in his left wrist and left hand.  In 
particular, physical examinations demonstrated slight 
swelling and tenderness of the left wrist and a poor left 
hand grip in February 1993 as well as decreased left hand 
gripping ability in March 1993.  A December 1993 evaluation 
of the veteran's left wrist showed definite joint deformity, 
pain on pressure of the joint, and median nerve dysfunction 
but no obvious wasting of the intrinsic hand muscle or the 
thenar eminence.  The veteran refused to allow the examiner 
the opportunity to assess the muscle strength in his hands.  

The Board acknowledges that physical examinations conducted 
on the veteran's left wrist in December 1991 reflected a 
slight separation of the proximal wound as well as a slight 
stitch abscess.  Importantly, however, a subsequent medical 
record dated in 1994 indicates that the incision in the 
veteran's left hand is well-healed.  Based on this medical 
evidence, the Board concludes that the slight separation of 
the proximal wound as well as a slight stitch abscess shown 
on examination in December 1991 was transient in nature and 
resolved without residuals.  

Furthermore, the Board acknowledges that additional medical 
records dated after the November 1991 left carpal tunnel 
release also reflect findings of ulnar nerve irritation as 
well as subluxation (or degeneration) of the left hand and 
left wrist.  On several occasions between April 2000 and 
January 2005, a VA physician reviewed the veteran's claims 
folder.  Specifically, in a September 2000 statement, the 
doctor expressed his opinion that "the decompressive surgery 
of the [veteran's] left carpal tunnel syndrome did not cause 
ulnar neuropathy."  In support of this conclusion, the 
physician cited the distance between the ulnar nerve and the 
wrist joint.  Additionally, in a January 2005 addendum, the 
physician expressed his opinion that the procedure that the 
veteran underwent for the carpal tunnel syndrome of his left 
wrist "would not have resulted in [the] subluxation of the 
phalangeal joint in the volar aspect of the l[eft] wrist or 
[the] bony fragments located there."  Importantly, the 
claims folder contains no competent evidence refuting these 
medical opinions.  

Significantly, as these pertinent medical records illustrate, 
the veteran tolerated the November 1991 left carpal tunnel 
release well and, post-operatively, was found to be in stable 
condition.  Even though the veteran subsequently developed 
ulnar nerve irritation and subluxation (or degeneration) of 
his left hand and wrist, a VA physician who has reviewed the 
veteran's claims folder on multiple occasions has concluded 
that neither of these disabilities were caused by the 
November 1991 surgery to the veteran's left wrist.  
Importantly, the claims folder contains no competent evidence 
refuting these medical opinions.  

Consequently, in view of the lack of competent evidence of a 
relationship between the veteran's current left wrist 
disability [including left ulnar nerve irritation and 
subluxation (or degeneration) of his left hand and left 
wrist] and the November 1991 procedure, the Board concludes 
that the veteran has not suffered "additional disability" 
due to VA medical or surgical treatment within the meaning of 
38 U.S.C.A. § 1151 (West 1991) and 38 C.F.R. § 3.358 (1995).  
Consequently, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
compensation benefits for post-operative residuals of a left 
carpal tunnel release associated with VA surgery conducted in 
November 1991, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for accrued benefit purposes.  The appellant's claim 
must, therefore, be denied.  


ORDER

The issue of entitlement to compensation benefits for 
post-operative residuals of a left carpal tunnel release 
associated with VA surgery conducted in November 1991, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for accrued 
benefit purposes, is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


